REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 39, the prior art of record does not teach, suggest, or render obvious a method for additively manufacturing an object from a powder material comprising:
moving a door, coupled to a hollow body of a powder-supply arm, relative to the hollow body of the powder-supply arm to at least partially open a powder-deposition opening in the hollow body of the powder-supply arm;
discharging the powder material from the powder-deposition opening in the hollow body of the powder-supply arm, while rotating the powder-supply arm and an energy-supply arm about a vertical axis; 
wherein, with the door positioned relative to the hollow body of the powder-supply arm so that the powder-deposition opening is partially open, at least a portion of the powder-deposition opening increases in width along a powder-supply-arm central axis of the powder-supply arm in a direction away from the vertical axis, 
in combination with the other limitations in the claim.
Yudovsky (US PG Pub 2021/0053286, made of record herein), Edinger (US PG Pub 2021/0260666, made of record herein), and Corsmeier (US PG Pub 2018/0345369, previously cited) are the closest prior art of record.
Yudovsky teaches an additive manufacturing process using a printhead comprising a powder-deposition opening that is a plurality of apertures of constant width (112 in Fig. 2) together with a door to partially open or to close the opening (para. 0023).
Edinger teaches a method for dispensing powder wherein the dispensing opening can have various dimensions and shapes depending on the size and/or shape of the material's particles (para. 0033).
Corsmeier teaches an additive manufacturing method using a rotating powder-supply arm (618 in Fig. 6) and a powder-deposition opening with a constant width (Fig. 6). 
None of these references teaches or renders obvious the above combination of features from claim 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745


/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745